Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement among inventions I-III, as set forth in the Office action mailed on June 2, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 2, 2021 is fully.  Claims 14-20, directed to inventions II and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 14-20 (Rejoined)

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-13: Prior art fails to teach, nor render obvious, “the whip mount releasably fastened within and electrically connected to the coil such that a rotation of the whip mount relative to the coil moves the whip mount axially with respect to the coil, and a circuit board electrically connected to the whip mount and coil and configured to establish a dosed circuit within the antenna assembly, the circuit board positioned a fixed distance apart from the coil and having one or more fixed capacitors configured to provide a majority of the capacitance of the circuit, wherein a movement of the whip mount axially with respect to the coil modifies the inductance of the circuit for setting the operating frequency of the antenna assembly," in combination with all of the features recited in independent claim 1.   
Claim 14: Prior art fails to teach, nor render obvious, “the whip mount releasable fastened within the coil by one or more screws disposed within loops of the coil such that a rotation of the whip mount together with the screws moves the whip mount axially with respect to the coil; a circuit board electrically connected to the whip mount and coil and establishing a closed circuit within the antenna assembly, the circuit board including a plurality of fixed capacitors, a large trimmer capacitor and a smaller trimmer capacitor, the 
Claims 15-20: Prior art fails to teach, nor render obvious, “the whip mount is releasably fastened within and electrically connected to the coil and such that a rotation of the whip mount moves the whip mount axially with respect to the coil; connecting a circuit board to the whip mount and coil, the circuit board configured to establish a closed antenna circuit with the whip mount and coil and the circuit board having one or more fixed capacitors and one or more variable capacitors, the one or more fixed capacitors configured to provide a majority of the capacitance of the antenna circuit and the one or more variable capacitors configured to finely adjust the capacitance of the antenna circuit when turned, and enclosing the circuit board in a housing configured to hold the coil a fixed distance away from the circuit board such that a movement of the whip mount axially with respect to the coil modifies the inductance of the antenna circuit and sets the operating frequency of the antenna circuit," in combination with all of the features recited in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wosniewski (U.S. Patent No. 4,080,604), in figure 1; and Kukura (U.S. Patent No. 5,883,600), in figure 1; disclose a whip antenna mount comprising a tunable loading coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Karacsony/Primary Examiner, Art Unit 2845